                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


CHARLES E. GREER,                            )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )         No. 19-1012-JDT-cgc
                                             )
MADISON COUNTY SHERIFF’S                     )
DEPARTMENT and THE STATE OF                  )
TENNESSEE,                                   )
                                             )
       Defendants.                           )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On January 14, 2019, Plaintiff Charles E. Greer, who at the time was an inmate at

the Madison County Criminal Justice Complex (CJC) in Jackson, Tennessee, filed a pro se

complaint pursuant to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF

Nos. 1 & 2.) After the Court granted Greer leave to proceed in forma pauperis and assessed

the civil filing fee pursuant to 28 U.S.C. §§ 1915(a)-(b), Greer informed the Court that he

was no longer incarcerated. (ECF No. 8.) The Court ordered Greer to renew his pauper

status, (ECF No. 10), and Greer complied by submitting a non-prisoner in forma pauperis

affidavit, (ECF No. 11). The Court again granted leave to proceed in forma pauperis.

(ECF No. 12.) Greer’s complaint is now before the Court for screening. The Clerk shall

record the Defendants as the Madison County Sheriff’s Department and the State of

Tennessee.
       Greer alleges that while he was at the CJC, he was forced to sleep on, and eat off,

the floor in an overcrowded pod. (ECF No. 1 at PageID 2.) Greer describes the conditions

as “animal like” and alleges he was “forced to breathe mold and mildew in a condemned

building that has broken windows, cracks in the foundation with poor ventilation[,] 1 phone

1 shower 1 toilet in an 8 bunk pod that has 16 inmates or more.” (Id.) He alleges he was

allowed no recreation and exposed to a “contaminated food trap,” tables with chipping

paint, and “possible le[a]d and or asbestos.” (Id. at PageID 3.) Greer also asserts that he

was discriminated against and not able to earn “the equal good time available to the trustee

inmates because of the constant deliberate indifference.” (Id.) He requests that “the federal

government . . . condemn the madison county jail, tear it down or take over the jail to either

fix it according to federal guidelines [sic].” (Id.) He also seeks “to be examined by a

hospital physician” and compensatory damages. (Id.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

                                              2
accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Greer filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

                                             3
To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

      Greer does not state a valid claim against the State of Tennessee. The Eleventh

Amendment to the United States Constitution provides that “[t]he Judicial power of the

United States shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by Citizens or

Subjects of any Foreign State.” U.S. Const. amend. XI. The Eleventh Amendment has

been construed to prohibit citizens from suing their own states in federal court. Welch v.

Tex. Dep’t of Highways & Pub. Transp., 483 U.S. 468, 472 (1987); Pennhurst State Sch.

& Hosp. v. Halderman, 465 U.S. 89, 100 (1984); see also Va. Office for Protection &

Advocacy v. Stewart, 563 U.S. 247, 253-54 (2011) (“A State may waive its sovereign

immunity at its pleasure, and in some circumstances Congress may abrogate it by

appropriate legislation. But absent waiver or valid abrogation, federal courts may not

entertain a private person’s suit against a State.” (citations omitted)). Tennessee has not

waived its sovereign immunity. See Tenn. Code Ann. § 20-13-102(a). Moreover, a state

is not a person within the meaning of 42 U.S.C. § 1983. Lapides v. Bd. of Regents of the

Univ. Sys. of Ga., 535 U.S. 613, 617 (2002); Will v. Mich. Dep’t of State Police, 491 U.S.

58, 71 (1989).




                                            4
       Because the Madison County Sheriff’s Department is not an entity subject to suit

under § 1983, Greer’s claim is construed as against Madison County. See Matthews v.

Jones, 35 F.3d 1046, 1049 (6th Cir. 1994). The complaint, however, does not state a valid

§ 1983 claim against Madison County.           When a § 1983 claim is made against a

municipality or county, the court must analyze two distinct issues: (1) whether the

plaintiff’s harm was caused by a constitutional violation; and (2) if so, whether the

municipality or county is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992).

       A local government such as a municipality or county “cannot be held liable solely

because it employs a tortfeasor—or, in other words, a municipality cannot be held liable

under § 1983 on a respondeat superior theory.” Monell v. Dep’t. of Soc. Serv., 436 U.S.

658, 691 (1978) (emphasis in original); see also Searcy v. City of Dayton, 38 F.3d 282, 286

(6th Cir. 1994). A municipality may be held responsible for a constitutional deprivation

only if there is a direct causal link between a municipal policy or custom and the alleged

deprivation. Monell, 436 U.S. at 691-92; Deaton v. Montgomery Co., Ohio, 989 F.2d 885,

889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that

his particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330

F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364

(6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of

the municipality from acts of employees of the municipality, and thereby make clear that

municipal liability is limited to action for which the municipality is actually responsible.’”

                                              5
City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati,

475 U.S. 469, 479-80 (1986) (emphasis in original)).

       Greer generally alleges numerous issues with the conditions at the CJC. However,

he does not allege that he suffered an injury because of an unconstitutional policy or custom

of Madison County. In fact, Greer does not allege that he suffered any injury at all.

Although he alleges unpleasant conditions, the PLRA bars prisoner suits “for mental or

emotional injury suffered while in custody without a prior showing of physical injury or

the commission of a sexual act.” 42 U.S.C. § 1997e(e); see King v. Deskins, 229 F.3d 1152

(6th Cir. 2000) (“A speculative injury does not vest a plaintiff with standing . . . .”).

Moreover, because Greer is no longer at the CJC, his request for injunctive relief is moot.

See Moore v. Curtis, 68 F. App’x 561, 562 (6th Cir. 2003) (claims for declaratory and

injunctive relief against prison and prison staff moot when inmate transferred to another

facility); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (same).

       For the foregoing reasons, Greer’s complaint is subject to dismissal in its entirety

for failure to state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

                                             6
dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

concludes that Greer should be given the opportunity to file an amended complaint.

       In conclusion, the Court DISMISSES Greer’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). However, Greer is GRANTED leave to file an amended complaint. Any

amendment must be filed within twenty-one days after the date of this order.

       Greer is advised that an amended complaint will supersede the original complaint

and must be complete in itself without reference to the prior pleadings. The text of the

complaint must allege sufficient facts to support each claim without reference to any

extraneous document. Any exhibits must be identified by number in the text of the

amended complaint and must be attached to the complaint. All claims alleged in an

amended complaint must arise from the facts alleged in the original complaint. Each claim

for relief must be stated in a separate count and must identify each defendant sued in that

count. If Greer fails to file an amended complaint within the time specified, the Court will

assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              7
